Appellate Case: 21-1137      Document: 010110621291     Date Filed: 12/20/2021   Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                       Tenth Circuit

                              FOR THE TENTH CIRCUIT                      December 20, 2021
                          _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
  ELIEZER MANUEL TIRADO VELEZ,
  as surviving heir of Eliezer Tirado-Ortiz,

        Plaintiff - Appellant,

  v.                                                         No. 21-1137
                                                   (D.C. No. 1:19-CV-02449-KMT)
  CITY OF COLORADO SPRINGS,                                   (D. Colo.)
  COLORADO; SHERIFF BILL ELDER,
  individually, and in his official capacity as
  an officer of the Colorado Springs Police
  Department; POLICE LT. HOWARD
  BLACK, individually, and in his official
  capacity as an officer of Colorado Springs
  Police Department; COLORADO
  SPRINGS POLICE DEPARTMENT;
  JOHN DOES 1-6.

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HARTZ, McHUGH, and CARSON, Circuit Judges.
                   _________________________________




        *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-1137     Document: 010110621291         Date Filed: 12/20/2021     Page: 2



        Eliezer Manuel Tirado Velez filed a civil-rights action under 42 U.S.C. § 1983

 against the above-named defendants after his father, Eliezer Tirado-Ortiz, died while

 detained in the county jail. The district court dismissed the complaint, concluding

 that Mr. Tirado lacked standing1 because he was not the personal representative of

 his father’s estate.2 He appeals that order. He does not dispute the decision on

 standing but argues that instead of dismissing his complaint the court should have

 remanded the case to state court and/or allowed him to amend his complaint. He also

 challenges the district court’s order denying his motion to stay the proceedings to

 allow him to subpoena the investigation file of the relevant state prosecutor.

 Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                                    I.     Background

        Mr. Tirado was the only named plaintiff, alleging that he is the son and

 surviving heir of Mr. Tirado-Ortiz. The claims alleged the defendants violated

 Mr. Tirado-Ortiz’s constitutional rights by engaging in conduct that led to his death.

        All named defendants moved to dismiss the complaint on various grounds.

 As pertinent here, they sought dismissal for lack of subject-matter jurisdiction under

 Fed. R. Civ. P. 12(b)(1) on the ground that Mr. Tirado lacked standing to bring

 claims under § 1983 for alleged violations of Mr. Tirado-Ortiz’s constitutional rights.


        1
         It may have been more accurate to say that the claim was dismissed because
 Mr. Tirado was not the real party in interest.
        2
          The district court’s decision was issued by a magistrate judge sitting by consent
 of the parties. See 28 U.S.C. § 636(c)(1), (3).

                                              2
Appellate Case: 21-1137    Document: 010110621291         Date Filed: 12/20/2021       Page: 3



 They also sought dismissal under Fed. R. Civ. P. 12(b)(6) on the ground that

 Mr. Tirado failed to allege sufficient facts to plead a plausible claim.

        In response, Mr. Tirado did not challenge the defendants’ standing argument.

 Instead, he asked the district court to remand the case to state court and, if remanded,

 allow him to amend the complaint to add a wrongful-death claim. He also asked that

 if the case was not remanded he be permitted to amend the complaint to add a claim

 for deprivation of the right to familial association.3 As for the defendants’ motion to

 dismiss based on pleading deficiencies, Mr. Tirado maintained that he had not been

 able to “properly investigate his claim because no one seems to have the

 investigation file,” R. at 70, and he asked the court to stay the case and order the

 prosecutor to produce the file so he could “cure any deficiencies in his pleadings,”

 R. at 71.

        The district court dismissed the complaint, concluding that under Colorado law

 Mr. Tirado lacked standing to bring § 1983 claims based on alleged violations of

 Mr. Tirado-Ortiz’s constitutional rights because Mr. Tirado was not the personal

 representative of his father’s estate. The court denied Mr. Tirado’s request to remand

 the case to state court, concluding it lacked authority to remand to state court an

 action initially filed in federal court. And based on its conclusion that it lacked



        3
          Perhaps in response to Sheriff Bill Elder’s motion to dismiss on the ground
 that the complaint failed to plead any direct personal responsibility on his part,
 Mr. Tirado also sought leave to amend the complaint to add a vicarious-liability
 claim against Sheriff Elder. He does not appeal the district court’s denial of that
 request.
                                             3
Appellate Case: 21-1137      Document: 010110621291        Date Filed: 12/20/2021   Page: 4



 subject-matter jurisdiction, the court denied Mr. Tirado’s requests to amend the

 complaint and for a stay.

       Mr. Tirado moved under Fed. R. Civ. P. 59(e) for reconsideration of the denial

 of his requests for remand, leave to amend, and a stay. The district court denied the

 motion. It observed that his argument for remand was “simply a rehash of arguments

 that [he] previously asserted and which the court addressed” in the dismissal order.

 R. at 184. It declined to reconsider its denial of Mr. Tirado’s request to amend the

 complaint because he made the request in his response to the motion to dismiss and

 did not file a separate motion as required by the local rules, and because he did not

 adequately support his request. And the court said that it had no basis for staying the

 case because obtaining the investigation file could not have cured Mr. Tirado’s

 standing problem. (The motion for reconsideration stated that Mr. Tirado had

 eventually obtained the file.)

                                     II.   Analysis

       On appeal, as in his motion to reconsider, Mr. Tirado challenges the district

 court’s denial of his requests for remand, to amend the complaint, and for a stay in

 lieu of dismissal, but he does not challenge the court’s determination that he lacked

 standing to pursue the claims alleged in the complaint.

           A. Denial of Request to Remand to State Court

       We affirm the district court’s decision not to remand the case to state court,

 because it has no power to remand a case initiated in federal court. See Carnegie-

 Mellon Univ. v. Cohill, 484 U.S. 343, 351 (1988) (explaining that unlike in a

                                            4
Appellate Case: 21-1137    Document: 010110621291         Date Filed: 12/20/2021      Page: 5



 removed case with pendent state-law claims, when a plaintiff “filed his suit in federal

 court, remand [to state court] was not an option”); Streambend Props. II, LLC v. Ivy

 Tower Minneapolis, LLC, 781 F.3d 1003, 1017 (8th Cir. 2015) (“[A] district court

 has no power to remand a non-removed case to state court.”). Mr. Tirado cites no

 case permitting remand in such circumstances.

       And because the court correctly determined that it did not have authority to

 remand the case to state court, it did not err by denying Mr. Tirado’s request for

 leave to amend the complaint to add a wrongful-death claim so he could pursue that

 claim in state court following remand.

           B. Denial of Request for Leave to Amend Absent Remand

       We review for abuse of discretion the district court’s refusal to permit

 Mr. Tirado to amend his complaint to add a claim for deprivation of familial

 relationship. See Castanon v. Cathey, 976 F.3d 1136, 1144 (10th Cir. 2020). Under

 that standard we will not disturb the district court’s ruling “unless we have a definite

 and firm conviction that the court made a clear error of judgment.” Walters v.

 Wal-Mart Stores, Inc., 703 F.3d 1167, 1172 (10th Cir. 2013)

       There was no abuse of discretion. As the district court pointed out, Mr. Tirado

 had not complied with the local rule requiring that a motion to amend must be filed

 as a separate document (not as part of a response to a motion), see Castanon,

 976 F.3d at 1145 (upholding denial of motion to amend based in part on the

 plaintiff’s failure to comply with another local rule). The court stated that in that

 circumstance it need not grant leave to amend if the party seeking an amendment

                                             5
Appellate Case: 21-1137    Document: 010110621291        Date Filed: 12/20/2021    Page: 6



 “fails to give grounds for [the] proposed amendment.” R. at 185. And we agree that

 Mr. Tirado failed to show that he could have a legitimate familial-association claim.

 His request for leave to amend did not acknowledge the elements of a deprivation-of-

 familial-association claim or argue that he plausibly pleaded such a claim, and his

 proposed amended complaint did not plead facts aimed at meeting those elements.

 See Doe v. Woodard, 912 F.3d 1278, 1301 (10th Cir. 2019) (to plead a plausible

 § 1983 claim for deprivation of familial association, a plaintiff must allege facts

 showing “intent to interfere with this right—that is, the state actor must have directed

 conduct at the familial relationship with knowledge that the statements or conduct

 will adversely affect that relationship” (emphasis and internal quotation marks

 omitted)); Trujillo v. Bd. of Cnty. Comm’rs, 768 F.2d 1186, 1190 (10th Cir. 1985)

 (intent element of a deprivation-of-familial-association claim cannot be established

 by showing only the defendant’s wrongful intent toward the victim); see also Hall v.

 Witteman, 584 F.3d 859, 868 (10th Cir. 2009) (upholding denial of motion to amend

 that did not adequately explain basis of proposed amendment).

           C. Denial of Request for Stay

       We review for abuse of discretion a district court’s denial of a motion to stay

 proceedings. See Ben Ezra, Weinstein, & Co. v. Am. Online Inc., 206 F.3d 980, 987

 (10th Cir. 2000). We see no abuse here. Mr. Tirado has provided no explanation of

 how the investigation file could possibly have enabled him to proceed with his claim

 when he was not the personal representative of his father’s estate.



                                            6
Appellate Case: 21-1137   Document: 010110621291       Date Filed: 12/20/2021    Page: 7



                                  III.   Conclusion

       We affirm the district court’s order dismissing Mr. Tirado’s complaint.


                                           Entered for the Court


                                           Harris L Hartz
                                           Circuit Judge




                                          7